Citation Nr: 1729242	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to the claimed bilateral knee and low back disorders.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to June 1986 and from January 1988 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) from the December 2009 rating decision of the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was afforded a hearing with a decision review officer (DRO) in October 2011.  The transcript of the hearing is associated with the record.

In a previous Board decision dated in May 2015 which in pertinent part, denied, among other things, service connection for both a right and left knee condition and granted reopen based on new and material evidence for a low back disorder. 

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The above stated issues, among other claims, were remanded by the Board in May 2015, for additional development.  As that development has been achieved the claims have returned for appellate review.


FINDINGS OF FACT

1. The more probative evidence fails to demonstrate that the Veteran has a low back disability that is related to his military service.

2. The more probative evidence fails to demonstrate that the Veteran has a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders that is related to his military service.   

CONCLUSION OF LAW

1. The criteria for the establishment of service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110,1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303 (2016).

2. The criteria for the establishment of service connection for a sleep disorder, to include apnea, and to include as secondary to the claimed right and left knee and low back disorders are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

The Veteran seeks service connection for a low back disability, and a sleep disorder, to include sleep apnea and to include as secondary to the claimed low back disorder.  The more probative evidence fails to link his low back disability or sleep disorder, to include sleep apnea either directly or secondarily to his active duty military service and those claims will therefore be denied.  38 C.F.R. §§ 3.102, 3.303.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Low Back 

The Veteran contends that his low back disability is the result of his active duty service.  The Veteran is currently diagnosed with a minimal lumbar spine degenerative joint disease, as noted in the November 2015 VA examination.  Therefore, the Veteran has a current disability, as required by 38 C.F.R. § 3.303.

The Veteran's service treatment records are absent any reports of a diagnosis or treatment of a chronic low back disorder during active military service.  However, in the Veteran's 1993 separation examination, the Veteran indicated he had recurrent low back pain for five years.  

The Veteran was afforded a VA examination in December 2015 in which the Veteran reported that his back pain had worsened over the 5 years since his last examination.  The examiner determined that it was less likely than not the Veteran's low back disorder and back pain are related to his time in service.  The examiner opined that he could not attribute any diagnosis to the Veteran's military service.  Further, it was the examiner's opinion that he had information that the Veteran had previously had lumbar strains, however, they had resolved.  The examiner reported that while the Veteran has a current diagnosis of lumber degenerative disk disease, there was no history of disk disease in his military record and his current symptoms are not likely related to his military service.  Finally he concluded, there is no nexus of his current complaints to his military service.

Assuming that the Veteran did suffer from back pain post-service, the Board finds that the medical evidence regarding the etiology of his current disability is more probative than the Veteran's lay statements.  The December 2015 VA examination reflects review of the Veteran's treatment records and provides reasoned medical opinions regarding likely etiology of the Veteran's low back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The June 2007 medical opinion regarding the etiology of the Veteran's low back disability is also probative medical evidence addressing the etiology of the Veteran's low back disability.  This opinion is probative because it is factually informed, medically based, and responsive to the inquiry.  The examiner also provided a full and complete rationale for the opinion.  The examiner opined that while the Veteran's separation examination indicates low back pain for 5 years, the back examination was apparently normal and no diagnosis was made.  The examiner noted that there were no other service or post service medical records regarding a low back condition.  The examiner did note the Veteran's report of a back injury during a softball game in 1987.  According to the Veteran, he was first seen by a chiropractor around 1995.  Over the years he has visited a chiropractor when the pain is quite bad (once every year or sometimes once every 2 years).  He was not given a specific diagnosis but was told that his vertebrae are rubbing.  It was the examiner's opinion that the Veteran's lumber degenerative disk disease is not likely related to military service.  Additionally, he noted that there is almost no history of the Veteran's back condition in the military but the information that suggests that he had lumbar strains indicated they were remedied.  

As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions are within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinion is entitled to the most probative weight regarding the etiology of the Veteran's low back disability.  

Although the Veteran can attest to having pain in his low back, as this is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's current low back disability can be linked to any current diagnosis or the prior resolved back strains in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's low back disability is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that both the Veteran's nexus determinations in this regard are not probative of whether the Veteran has a current low back disability related to his active duty service, any incident therein, or secondary to any service-connected disability.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a current low back disability that is related to his active duty service or to any service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection for a cervical spine disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Accordingly, given the record before it, the Board finds that the evidence against the claim for a low back disability is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a low back disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Sleep Disorder

The Veteran contends that his sleep disorder, to include sleep apnea, and to include as secondary to the claimed right knee, left knee and low back disorders is the result of his active duty service.  The Veteran is currently diagnosed with sleep apnea, as noted in the November 2015 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

In the November 2015 examination, the examiner opined that it is less likely than not that the Veteran had obstructive sleep apnea syndrome (OSA) while in service.  According to the November 2015 examination, the Veteran was initially diagnosed with sleep apnea in a 2013 sleep study.  The examiner opined that, although the Veteran states that while he was in the service "no one wanted to sleep with me" because he was a restless sleeper, and stated that he was told that he stopped breathing while sleeping, it is less likely than not that the Veteran had undiagnosed obstructive sleep apnea (OSA) for almost 25 yrs.  The examiner stated that OSA leads to many related medical issues including heart disease, hypertension, etc.  He reported it is unlikely that a person would have OSA for almost 25 years without developing some associated medical problems.  The examiner further noted, generally, people are diagnosed with OSA within a few years of the disease developing because it tends to interfere with normal functioning.
There are no in-service reports of any sleep disorder or diagnosis of a sleep disorder.  Additionally, the Board notes that service connection was denied in a previous Board decision for bilateral knee disorders and in this decision for a low back disorder, so the Veteran is not entitled to secondary service connection based on nonservice-connected disabilities.

With consideration of the above, the Board notes that the competent evidence does not support the Veteran's contentions that his sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders are related to his active duty service.  The December 2015 examination reflected a review of the Veteran's treatment records and provides a reasoned medical opinion regarding the likely etiology of the Veteran's sleep disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the medical evidence is more probative than the Veteran's statements.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Although the Veteran can attest to having sleep problems, as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran has a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders that can be linked to any injury experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's disabilities is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this case is not competent evidence and therefore is not probative of whether the Veteran has a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders that is related to his military service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders that is related to his military service.

The November 2015 opinion regarding the etiology of the Veteran's a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders is the most probative medical evidence addressing the etiology of the Veteran's disability.  This opinion is adequate and probative because they are factually informed, medically based, and responsive to the inquiry.  The examiner provided a full and complete rationale for the opinion. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale).  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to this opinion is within the province of the Board. Id.  Thus, in this case, the Board finds that the VA examiners' opinion is entitled to the most probative weight regarding the etiology of the Veteran's sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Accordingly, given the record before it, the Board finds that the evidence against the claim for a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders is more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders must be denied and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

1. Service connection for a low back disability is denied.

2. Service connection for a sleep disorder, to include sleep apnea, and to include as secondary to the claimed bilateral knee and low back disorder is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


